     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 1 of 43



                  IN THE LIN   , ITED STATES DlsTRICT COURT
                     12(w-ll
                           t -I-I-IE '
                                     I7IS'
                                        a-
                                         I-It'
                                             IQ-.>
                                                 e-
                                                  1-()17 N1:z
                                                            '
                                                            -
                                                            &R'
                                                              X
                                                              ''1--'
                                                                   tNl7 r'-..'
                                                                   -         -'
                                                                              -c .r
                                                                                  ,.,.
                                                                                     -.,).r ;,-.: :.,z           .
                                                                                                                 ,



                                                                     ?
                                                                     ?..è
                                                                        ....
                                                                           ...' .. , ..)! :?
                                                                                           7 !'.,rc
1XNE DO E                                          '                q .)       .. . . ..
                                                                                       :. :
                                                                                          '...')
                                                                                               ..
                                                                                                e 2'..x.....Jx-
                                                                                                         kax y
                    1'laintiff!1                   j
                                                   1
                                                   @         t.
                                                             '--
                                                               .1
                                                                'Y'1
                                                                   'lt%.ct1on N'o.T1)C.-18-2..014
                                                   @
                                                   i
J,%
  -h4ES-.
        1-..
           DENVEES!etcl                            I
                                                   i
                                                   1
                    Ilefendmzts                    1


      PLAINTIFF'S OPPOSITIO N TO DEFEN DA N
                                          .TS'5'
                                               1f)'I'1O '
                                                        N TO DISM ISS

      Plaintiff'Jane Doe,pro se,opposes Defendants' M otion tclD ism iss,t
                                                                         -iled June 26,

2019,lbrtbe reasonssetforth below .




                                                                      '

                                                                          'v             yè
                                                                                          1.p
                                                                                            kr
                                                                                             : x----w
                                                                                               t1t-- a .
                                                                                                      ---w Nv
                                                                                                            ,r
                                                                                                             p'o
                                                                                  xvxw   tm tl?'
                                                                                                l                q$.oc,p9?
                                                                                                                 s       .
                                                                                                                         c
                                                                                                                         twp
                                                                                                                           s
                                                                                                      xw......
                                                                                        0-O. '
                                                                                             1-'            )
                                                                                    w
                                                                                             . ) ...&
                                                                                                    .
                                                                                                    ns
                                                                                                     .,
                                                                                                     q?,
                                                                                                       )?
                                                                                                        xa
                                                                                                        .è        .
                                                                                     j;.
                                                                                       y
                                                                                       ..  U.t1. urx
                                                                                                   -jjjur
                                                                                     W1!snam
                                                                                          < xœ .
                                                                                          .             m;cjyyyy
                                                                                                    Rt4.ey    .,
                                                                                                    --
                                                                                                     jzjtâ:
                                                                                                          .
                                                                                                          (
                                                                                                          s3:
Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 2 of 43




                                    TA BLE O F C O N TENT S
                                                                                                                     Page




 1:1t?e llpts11t)ter1Jp
                      ydtj;e(1iz)ks1
                                   -?1l!)thrflaissit)le''art)tlllJ)1ea.(lilaë,
                                                                             ?...-.,..-......-.............-.-...lO
                                                                                                                  -)
 Deprivationsby CCDC personnelconst
                                  'ituted punisluuentorcoercion..............1z
                                                                              ''
 Iloe has stated a clai1,
                        '
                        t'
                        a1forreliefforCrou,
                                          nts 13-lr-
                                                   l
                                                   .
                                                   '-..-.......,......-.............-...,....-....l
                                                                                                  '1
 (l'
   leFl:SCtre l1t3tif11lT1tlrlfl17
                                 r()f11Stlit.-.-...........v...-..,..............-..-...--............................
                                                                                                                     :h
                                                                                                                      .x
                                                                                                                       ?.


 JtlttJ;CSiTFk)lll)t1
                    *f1Af1A11l10 frû'm Sllit.......,s..e...-....................-......,v......v.............v...x...w
                                                                                                                     o8
                                                                                                                      '
 I7laintiffhasstated clairnsforreliefagainstSheriffand v'
                                                        Vardttn ..-.....................77
 G'
  overnnlentaldefendantsfai1to estatnlish qualified imfnunity..-.-...........-..........38
 û-'
   dountyactorsdonotenjoyinununitvfrom suitunderi
                                                Nlarylandlawz.-...-....-.....3f
                                                                              ?
 (7.()1()1-:1(1()a
                 /t1)Stk)llti()111Stlr1s5/:
                                          'il-l-allte(1.......-.-....-....-.............-.-.......-................-.......
                                                                                                                          21î!
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 3 of 43



                                        INTRODtJCTION

        Defendants'own characterization ofthis case as based on Doe's ilrefusgal)to
property identify herselfto sheriffsdeputies,districtcourtconlnlissioners,judges,and
correctional officers'' suppol'
                              ts Doe's version of events           tllat ?411 such persons

encountered continually sought             com pel      persuade        through various

unconstittltional m eans to Siidentify herseltl'' These persons worked together or

encouraged each other in their ef-
                                 forts to persuade Doe to testify against herself in a

crim inalm atter,and in the eourse of these efforts,comm itted numerous constitutional

torts against her in an effort to either punish her for her elrefusals''or coerce her to

:iidentify herself-''

                                   STANDARD OF R EVIEW

        Defendantsmove to tlismissptlrsuantto FederalRule o1*CivilProcedure 12(b)(6).
ê--f'
    he purpose of a Rule 12(b)(6)
                                . motion is to testthe suffieiency of a complaint'
                                                                                 ,
importantly,a Rule l2(b)(6)motion doesnotresolvecontestssurrounding the facts,the
merits ofa clailn,or the applicability ofdefensesx''Edwards v.C'itj.
                                                                   ,t?/'Goldsboro,178

F.3d231,243(4thCir.1999)(internalquotationmarksandbracketsomitted).Tosurvive
suc,
   hamotion,acomplaint's''lflactualallegationsmustbeenoughto raisearighttorelief
above the speculative level''and have ''enough facts to state a claim to relief that is

plausible on its face.''BellAtl. C't)Fw. v. Twombly, 550 U.S.544, 570 (2007).ibln
assessing the complaint's plausibility', we accept as true a11 the ft
                                                                    '
                                                                    4ctual allegatiens

contained therein,'' .
                     De '
                        L fp/é/r.
                                z !,.

allegations contained in the conaplaint are construed in the lightnaost lkvtvable to the
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 4 of 43



plaintifft161.,at 523,citing Flood v.Arc>$'Hanovêl-Colmtlh 125 F.3d 249,251 (4th
Cir.1997).
              cornplaintsare to be liberally construed.Akrr v.Jr/
                                                                'arshall L'
                                                                          k?/v.I)(
                                                                          .      .i'
                                                                                   .(t/-


pleaded,mustbe held to lessstringentstandardsthan form alpleadingsdrafted by lawyers

and can only be dismissed forfailure to state a claim ifitappears beyond doubtthatthe

plaintiff can prove no set of facts in supportof his clairn w hich w ould entitle him to

relief.Estelle v.Galnble,429 U.S.t
                                 .
                                 )7,106 (l976),quoting Htlinesv.A-t?r/?tdr 404 U.S.
519, 520-521 (1972) (internal quotation marks omitted). W'here a eomplai
                                                                      'nt
inadequate, leave to am end the complaint is com mon.                     13utt v. (/hift?d

Brotherhoodf?/'f.
                Q/rt??#tdrJ& .,
                              #?/z?t??-â-ofzsjmerica,N0.09-4285,201()NVL 2080034(E.D.
Pa.May19,2010).
                                       A RGUM ENT

JANE 1)OE IS '
             1'HE REA1-PARTY IN INTEREST

       An action 111-
                    11t1stbeproseeuted in thenarne()fthe realparty in interestx''F.R.Civ.

P.17(a)(1). Defendants'acceptthatDoe istherealparty in interest,butohjectto her
name, seem ingly assum ing Jane Doe is a pseudonym adopted by Plaintif'
                                                                      f for tbe

purposes ofthis la:vsuit.(<%(?e.e.g.,klot.p.7,quoting Jacobsen factors tbrproceeding

pseudonynAously.)
       A colnplaintmay notbe dism issed on grounds thata tkctualallegation tx?ntained

therein is false,since a1lfactualallegations are accepted as true,See D e '
                                                                          L?-lz?/t
                                                                                 î/,supra,at

524.Accordingly,Doe's assertion in the complaintthathername is Jane Doe and that
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 5 of 43



sheistherealpa1
              4yin interest(Doc.18,!!
                                    :l())mustbeacceptedastrue,andtheconlplaint
may notbe clismissed on the ground thatJane Doe isnothername.

       Ordinarily,ûlgtlhecourtmay notdismissan action forfaiIure to prosecute in the
nane ofthe realparty in interestuntil,afteran objection,a reasonable time hasbeen
allowedfortherealpartyin intetesttoratify,join,orbesubstitutedintotheaetion.''Fed.
R.Civ.P-17(a)(3).
       Asstlming in arguendo that Defendants have used a Rule 12(b)(6) motion to
objectunderRule l7(a)(3),Plaintif'
                                 fhasalready ratifiedtothisCourtthatshe isthereal
party in interest,and thathernarne isJane Doe. SeeDeclaration ofJane Doe,ExhibitA,

Doc.5,'
      j't
        ?c also ExhibitsB through 1-z- '
                                       Further,in the interestofbrevity,Plaintiffadopts

and incorporatesby referencethereto PlaintiT sentire Response to Orderto Show Cause

(Doc.5),and allthe Exhibitsattachedthereto.Doeprovided affidavitsfrom thirdparties
verifying thathernam e isJaneDoe,aswellasnewsclippings,and thisCourthasalready

detenninedthatJaneDoeisPlaintiff'slegalname.(Doc.9,p.1).
       Finally,centrary to D efendant's assertions,Doe is under no obligation or duty to

t'legally changeglhername ...with any state govern-
                                                  ment.''Underthe common law of
s'laryland,Doem ay change hername atany tim ewithoutapplication to thecourtsorany

agency.N o statute passetl by Nlaryland abrogates this com m on-law right.1 See Doc. 5,

Defendants lik-ewise cannot show that D oe is required to provide çugovernm ent-issued

identitication confinning her tnle identity''in order to file suit.N o statutory, rule, or

decisionalatlthority supports D efendants'proposition thatonly persons w ith governnaent-



iM d Rule 15-901 allow s for an action to convey the governm ent's Skoftscialsanction''
on a chosen nam e,butthisim poses no requirem enton anyone to change their name in
thism anner.
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 6 of 43



issuedIl7eqioy accesstothelkderalcourtsfbrredressofgrievances(andDefendantsfail
tl
 nciteany such autherity).Finally,Defendantshave only knou,n PlaintiffasJane Doe
throughouta11an-est,detention,and crinlinalproceedings conlplained of,and have tàiled

toshow how theyareprejudicedinanyw'
                                  aybytheuseofherlegalname.
No C.L,
      4IM SARE TIME-BARRED.
       Defkndants move to dismiss on grounds that certain counts are time-barred.

Ordinarily,a delknse based on the statute of limitations m ust be raised by delkxndants

throughanaffirmativedelknse,see f7ed.1k.Civ.P.8(c),andtheburden ofestablishing the
affirl-
      nativedefense reststAn dett-mdants.See x
                                             A,
                                              kzu.
                                                 lc# v.Richards,323 M d.717,594 A.2d

1152,l156(l9t
            .
            )1);accord pvzt?f?pjxSav.d.
                                      -Loan,//.
                                              pc.w.z,
                                                    1etna Ct:
                                                            /,
                                                             5'
                                                              .tf Sur.(7().,42717.2d
862,870 (4thCir.1970).Thus,amotion todismisspursuanttt7Rule 12(b)(6),whichtests
          .




the sufticiency of the complaint,generally cannot reach the merits of an aftirm ative

defense thattheplaintifpsclaim istime-barred        exceptin relatively rarecircuinstances

where factssuff-
               icienttfarule cm such defense are alleged in the com plaint.Thisprinciple

onlyappliesiçifa11fbctsnecessarytotheaflsrmativedefensekclearly appearg)on /&?-/:t?t?
f
?/-the ct?/z?r/là/k/,'Richlnon6i.f''
                                   rt'
                                     v/cr/c/c$./-
                                                p?.
                                                  //'g drllotonîac R.R.v.Forst,4 F.3d 244,250

(4th Cir.l99
           .3h
             ,,(enp hasisadded);accord Dc-
                                         ç,s'
                                            t?rv.l'
                                                  voods,266 N'Id.696,296 A'.2d 5860


       Counts 1-8,       and 18-20 possibly contain ttall facts necessary''to determ ine

whether they are thne-barred. Plaintift- fsled her com plaint on July 2, 2018, and

Defendants assert generally against Counts 1-8, 10,and 18-20 that where ttmaterial

events''giving riseto Doe'sclaimsforreliefoccurred priorto July2,2015,Doeisbarred

fronl assel-ting those clailus due to the application of Nz
                                                          laryland's three-year statute of

lilnitationsgoverninggeneralpersonaliqiuryactions.(p.$
                                                     ?).
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 7 of 43



       Counts12 (ûlpartiallytime-barred''),15,and 34,however,do notcentain$ka1lfacts
necessary''to determ ine whether they are tim e-barred. There, Defendants argue that

additional parties and the claims assel-ted against them pursuant to Doe's am ended

complaint t-
           iled April 25, 2019 are barred by the three-year statute of limitations.A

motion ttAdismiss cannotreach the merits asto whether claim sagainstthose pal-ticular

defendants are tim e-barred.

       Nevel-theless, all D etbndants' argum ents thatclaim s are tim e-barred are largely

unavailing.,becausethey ignoreaccrualperiodsforclaimsunderj'1983,thetkderalrules
tbrcom puting tim eandamending eom plaints,and the relation-baek doctrine.

Doe'sComplaintwaseffeçtilxlv filed June30 2018
                            -




       Section 1983 ofTitle 42 does notspecify :1method ofcomputing tim e,and thus

Fed.R.Civ.P.6 provides the m ethod ofcomputing time fbrcom plaints filed underthat

statute.W-hen the lastday fbrt
                             -iling fa1lson aSaturday orSunday and the clerk'soffice is

inaccessible, then the tim e for filing is extended       the fsrst accessible day. Itule

6(a)(3)(A ). The effectivefilingdate01'
                                      -Doe'scomplaintwasJune 30,2018,aSaturday,
since Doefiled hercom plaintthenextaccessibleday:July 2,2018,a s'londay.

Fourtll Amendm ent claim s reflectiw
                                   !'
                                    x false im prisonment. malicious prosecution, alud

illegalsearch and seizure accrupd on June30s2018 orlater

       t:A civilaetion atlaw shallbe filed within tlu'
                                                     ee years tiorn the date itaccrues.''



relevantthree-yearstatute ofliinitatiensunderI'
                                              I'
                                               ril,b
                                                   -l.
                                                     ïn )z.t.
                                                            7arcia,471IJ.S.251,105 S.f.
                                                                                      't.

1938(1985)..
           />tp?'
                Aany c/t-
                        zsk?o'>accrual.
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 8 of 43



       Thestatuteoflimitationsupon a 8
                                     $
                                     :1983 claim seeking dam agesforsttizure in the

form of a fàlse arrest (a species of false imprisonment),in violation ofthe Foul'th
A m endm ent,w httre the arrest is folIow ed by crim inalproceedings,begins to run at least

atthetimea claim antbeconzesdetainedplirstlalît/t?legalr/-t?ct?-çs
                                                                 î'. 11
                                                                      .Lallacev.Kal'
                                                                                   o (?/a1,

549 U.S. 384, 397, 127 S. Ct.               1100 (2007).2 False imprisommentiùconsists (71'
                                                                                          -
detention withoutlegalproeess,a false imprisollmentendsonce the victim becom e held

/??.
   /rJ?
      ,
      ?f???/to5'??c/?pl'ocess,heisboundoverbyamagistrate ...''(emphasisir1original).
       Doe was notbound over to trial,and bailwas notset,untilthe hearing betbre

Defendant Judge Reece on Jtlne 30, 20 l5.3 Under lvallace, the false inlprisonm ent

im posed by the Sheriff's Deputiesended only when Doe appeared before Judge Reeee,

the exam ining m agistrate w ho bound her over fortrial.Id,,at389,39 l.A ccordingly,the

um'easonable seizure ofDoe underthe Foui-th Amendlnent(false al'l'est/ilnpl'isollnlellt)
initiated by Sherift-'s Deputies C'raf't,Kriete,and Nletzlerdid notend tmtilatleastJune

30,20l5.Under the Wallace clailn accrualrule,Doe thus tim ely tiled herclaim s against

them onthefinalday ofthe three-yearstatute oflim itations.

       '
       Nevertheless,the time period fbraccrualofa claim asserting a violation of the

Fourth Am endm ent in W allace is notcontrolling,since such time period was further

extended bytheSuprenleCourt'sholding inijianuelv.CiI)'(tfxkoliet,li'l.,l36 S.(2t.890
(20171
     ,. The Stlpreme Courtstated succinctly thatS'pretrialdetention can violate the
Fourth AmendmentnoIf
                   .
                   ?rttl'whenitprecedes,butalso whenitfbllows,thestartoflegal


2'rheIyàllacocou1
                4 citedthe following:kkl-imitationsbcgil)to run againstan action fbrfalseimprisonment
whentheallegedfalseimprisonmentendsx''21-
                                        1.B'-ood,l,J??/s'
                                                        Jt?l/f?z?çfActionsq.l87d(4),p.878(4thj-ev.
ed.19.16).Seealso4Restatement(Secosld)ofTortsj899,Cornmentc(1977),        *A.Underhill,Principlesf#-
?'
-.trwofFt/rJ.
            s-202(l881).
3CommissionerNlinerrefksed to setbailorbind Doeovertbrtrial,butfurtherf'
                                                                       t'
                                                                        tlsely Emprisoned Doefor
refusing to providetestimonyagainstherself'satisft
                                                 actoly toM iner.
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 9 of 43



process in a crifninal case.'' 161., at 918. N
                                             'lanuel also recognized that w here the

unreasonable seizure of a clailuant '
                                    was based on false statelnents Snade by law

enforcenAent ofticers in initiating crim inal proceeclings, a violation of the Foul-th

Amendmentoccun-ed,cognizableundttrj 1983,and thatpretrialdetention constituted a
continuing seizure within thttmeaning of the Fourth Amendm ent. Upon remand,the

Seventh Circuit detennined that any clainl concerning contintled detention without

probable cause,4 as w 'as the case in lvalluel,accrtled w hen plaintiff w as l-
                                                                              inally out of

custody and could sue.sfalîuelv.C-'ity (?/-Jt
                                         .  ?/9/,111.,903 1:'.3d 667,670 (7th Cir.2()l8).
Judge Easterbrook noted that ttthe line that the Justices drew in Ka
                                                                   e
                                                                   '
                                                                   alltw e -- in which a

claim accrtles no later than the m oment a person is bound over by a magistiute or

arraigned on charges,...and allFourth Am endm entclaimsareto betreated alike           did

notsurvive tbfanuel.'' Id.,at669.

       Fui-ther,when :1wrrong is ongoing ratherthan discrete,the period oflim itatiens

does not colnm ence until the w'
                               rong ends.See A'
                                              adonal At:
                                                       /j//-t/t
                                                              7l Passenger (L'
                                                                             orp.1',



       Doe articulated clailns that she was seized illegally' 1,;/ means of false

arresvim prisonm ent, m alicious prosecution, the failure of the court eom m issioner to

perform hel'judicialduty,and the setting ofexcessive bailand continued detention of
Doe in orderto compeltestilnony,and thtse illegalseizurets)continued untilshe was
released from custody on September 1,2015. Further,through d'
                                                            l.
                                                             l
                                                             'linitialillegalsearch,



4SeeBrendlinv.CalLfornia,551U.S.249,254,127 S,Ct.2400(2007)(''A personis
seized''wheneveroft-  icials''restraing1hisfreedom oflnovennent''suchthatheis''notfree
      $'e''l, andBaileyv.(sînited5'/tz/cq
to lea' .                               $'
                                         ,568U.S.186,192,l33S.Ct.103l (2013)(.
''(T)hegeneralrulegis)thatFourthAnlendlnentseizuresareureasonable'only ifbasedOn
probablecauseto believe thattheindividtlalhasconnnlitted a crinle'').
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 10 of 43



the ispoistànous fruit''of llasl) drives in her possession were illegally seized and the

infonuation on those driveswas copied and remained in the possession ofthe Sherift's

officeto bethesubjectoffkrtherillegalsearchestothepresenttime,oratleastythrough
the tim e Doe w as detained in violation of the Fourth Am endm ent. If, as the Suprem e

Court or Easterbrook stated,the wrong continues until itcom es to an end,then Doe

timely flled fbr all Fourth Amendm ent claim s for ccmtinued seizure withoutprobable

causeofproperty which wasin herpossession,property which continuesto beseized.

Claimsacctg<d atthetim edeprivationsand seizure cd&tAaJ

       Counts 12, 14,and 15 contain clain'is of constitutionalviolations which were

cumulativeand eontinuing in nature.Some oftheseperiodsof'deprivation began asearly

asJune 27,2015,butofrelevance lzere isthatno period ofdeprivation,northe seizure

withoutprobablecause ofDoe in tûsuicidewatch,''ended beforeJuly l,2()l5 ---and most

ended July 2 orthereafter, Since Doe effectively filed hercom plaintAccordingly,the

doctrineofcontinuing violation

       4 period ofcontinuousdeprivation ofa basic hum an need orrightguaranteed by
       :



the constitution comprises a single,indivisible iqiul-y,nota series ofdiscrete events.
çk:vhereacontinuingtot'
                      tcausesasingle,indivisibleinjury,thecause01-actionaccruesat,
and linaitationsbegin to run frol'
                                 n,the tinle wr
                                              hen the natureand extentofthe danlage are

ascertainable,which m ay be atthe inception ofthe tortornotuntilthe lastday ofthe

tortiousconduct.''54C.J.S.lwimitationofActionsj204(2005).
       ln the caseofa tlcontinuing violation,''the statute Oflim itationsdoesnotbegin to

run untilthe wrongdoing ceases.Patrick ),
                                        .Sharon L
                                                $5f(?t?/Corp.,549 F.supp.1259,1264

(N.17.'
      W'.Va.1982)t'ts'
                     Vhereatortinvolvesacontinuingorrepeated injury,theeause of
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 11 of 43



actionaceruesat,and lilnitationsbegintorunfrolm thedateofthelastilljuo',orwhenthe
tortious overt acts cease.'').The tçcontinuing violatiojl''doctrine applies to prisoner
com plaints asserting Eighth A m endrnent inflingem ents, as Plaintiff has here.



316,3l8(7th Cir.200l). Doe submitsthatcontinuing violationsofherFirstand Sixth
Arnendm ent rights ean be treated no differentl),than the Eighth Amenclment ontts.

Relation-back doctrir
                    zqestablished Doe'sclaim sagainstadded parties

       Fed.R..Civ.P.15(c)(1)(C)providesthatanamendmentrelatesbackto thedateof
the originalpleading w hen:

       the am endm entchanges the pal'ty or the nam ing ofthe party againstw hom
       aclaim isasserted,ifRule 15(c.
                                    )(1)(B)issatistied andif,withintheperiod
       provided by Rule4(m)tbrserving thesummonsand complaint,thepal'     ty
       tobebroughtinby amendlnent:(i)received such noticeoftheaction that
       itn.'illnotbe prejudiced in defending on the merits;and (ii) knew or
       should have known thatthe action would have been broughtagainstitebut
       fbr a m istake concerning the properparty's identity.

       Rule 15(c)(1(B)providesthatin orderto relate back to the date oftheoriginal
pleading,thatam endm entmustasserta claim thatarose outofthe condtlct,transaction,

oroccurrence setout--orattem pted to besetout-- in the originalpleading.Such isthe

case here,and Defendantshave notasserted any defenseto thttcontrary. '1'l)e naming tAf

additional parties is a 'bchange''in parties as contem plated by the rule.Goodman

Praxair,lnc.,494 F.3d 458,468 (4th Cir.2007)(Citing,intert?//fJ,6z% Charles Alan
q/right,ArthurR.M iller& M ary KayKane,Federal.
                                              /k?-f'
                                                   ?c/&'candProcedure8
                                                                     :1498(2d
ed.1990)).
       Pmsuantto thisCoul-t'sOrderofFebruary 11,2019,Doe had tmtilM ay 11,2019

to serve allDefendantsnam ed in the originalcom plaint.Service ofthttoriginalaswellas
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 12 of 43


the am ended com plaintwtzçaccomplished againstal1nam ed Defendants,excepttwo,by

M ay 1l,2019. Therefore,al1Defendantsbuttwo received noticeofthe action within the

periodprovided by Rule4(m)'
                          ,in factsthey were served within thesametimeframethat

theoriginally named Defendantswereserved,thussuffered no prejudicein defkxndingen
the merits. Further, the two remaining Defendants were served by M ay 14, 2019'
                                                                              .

DefendantsRochelle Helnnan and John Glorioso. Herman wusidentitled in the original

complaint as içunidentit-ied Contractor,CONM ED,''and Gloriso svas identified in the

originalcol-nplaintasan k*unidentified DistrictCourtClerk.''Thus,both parties'%1.
                                                                                -.
                                                                                 new or

should have known thatthe action would have been broughtagainst''them ;they were

only misnam ed in theoriginalcomplaintbecause Plaintiffwasmistaken concerning their

actualidentity,a m istakerectified in lllingofheram ended com plaint.They too çireceived

such noticeoftheactionthat(they werenot)prejudieed indefendingon themerits;the
proofofthisisthatthey havejoined allotherDefbndants originallynamedand added
   in the instantl
                 '
                 notion to disluiss.5

        Counts 1 through 8 are nottime-barred,since a1levents occurring prior to June

30,2015 caused constitutionalwrongsto Doe which eontinueclpastthatdate,including

claim srelated to battery,which resulted in lasting emotionaldistress. Further,in Coullts

1 and 2,the illegalsearch ofthe vehicle was foundationalto the illegalseizul'
                                                                            e of the

t'
 lash drives,which w ere copied and continued to be in the possession of the Sheriff's

oflice orthe detention center     thus,evttn the wrongfulsearch resulted in a continuing

5V1'O11g.
        Count10 againstDefendantM inerislikewise nottime-barred,becausewhen she

refused to take the judicialactions she is mandateclto take and confined Doe fol-
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 13 of 43



tûrecalcitrance,'' l'
                    .e., took no cognizable itldicial action within her jurisdiction, she
continued or began a new seizure of Doe in violation of the Id
                                                             -ourth A m endm ent,which

did notcome to an end untilSeptem ber1,2015,whenDoe wasreleased fiom ctlstedy.



       Defendants argue that ''group pleading'' is insufficient. Y et, Plaintiff has

identified,to the besto$-the information availableto hcratpresent    thatis,withoutthe

aid of discovvry      the speeific Defendants responsilnle for the constitutional torts

pem etrated against her.The very nature of the circum stances Bzhich 1ed tf.
                                                                           l Plaintiff's

coinplaint, and her continued detention, prevented her fiom being able             m ore

accurately identify every singleactoractually responsibleatany given day ortime forthe

continuation of the torts against her,butshe has identifieclthe specitic officers with

whom she interacted,and they are on notice thatthere are claimsagainstthem . A period

ofcliscovery forthepurpose ofnailing down whieh officerworked on which specificday

during which shiftwouldbeintheinterestofjustice.


       Doe's claims (svhich mustbe taken to be true)are thatshttwas,for an initial
extended period oftime,deprived offood,sleep,hygiene,dignity,appropriateexercise,a

Bible,religious counsel,visitation and legalaccess,along w'ith forcibly attiring herin a

suicide suit; raises a reasonable and plausible intbrence that Defendants caused the

deprivations conlplained ofto punish Doe forfailing to k'conlplyf'and forexercising her

rightto relnain silent justas Doe hassetforth in herclaim forrelief. No law or
authority allows orapprovespunishing detainees forfailing to answerquestions orsign

docum ents.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 14 of 43



       Defkndants state: çk-f'
                             he Due Process Clause of the Fourtttenth Am endment

provides thatpretrialdetainees may notbe subjected to ûconditions gthatjamountto
punishment.'Bellv.î'
                   Volpsh,441U.S.510,535 (1979),''and thatconditionsamountttà
punishment when they are 'knot reasonably relatçd to a Iegitimate nonpunitive



also IhlitedStaêesv.11a1I,551F.3d257,273 (4th Cir.2009). Defendantshavefailed to
show that the deprivations experienced by Doe at the hamds of the correctionaloft-icers

and the W arden served or were ktreasonably related to'' any legitimate nonpunitive

governnlentalobjective.Itisaxiomaticthatalegitimategovernmentalobjectivedoes#?t?/
include attempts to com pel evidence or testil-
                                              nony frolu detainees'
                                                                  , and this is the

 ravam en of Doe's claim . M ost of the authorities citetl by Del2'ndants concern the

treatm entofconvicted prisoners,notpretrialdetaineesaNvaiting trial,and on thatground,

are unavailing.

       Eachdeprivation asserteclcannotbejudgedinisolationfrom therest; Doehasset
fbrth a claim thata1Itl/'these tt
                                g/ars
                                    'rtt/jt?pk.&in combination were intentionally caused to

inllictpunishl-nentforthe exerciseofherright,prinaarily,the rightnotto give Defendants

a nam e according to theirapprovalorsatisfaction.These deprivationswere intentional,

eoncurrent, and cumulativey and ful-ther imposed with a design to inflict emotional

distress,in order that she would be compelled tlu-ough the com bined weightof such

deprivationsto succumb and give evidenceagainstherselfin acrim inalmatter.

       E'
        stablishing a violation 01'
                                  -the Eighth Amendnlentforaprisoner requires atwo-

partshowing.First,an inrnatemustobjectively show thathe wasdeprived ofsomething
''sufficientlyserious.''Iv-armerv.Brennan,511U.S.825, 834,114 S.Ct.1970(1t
                                                                         .
                                                                         )9
                                                                          .4).A
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 15 of 43



deprivation is suft-
                   iciently serious and violates the Constittltion w-httn the prison off-
                                                                                        icial's

act or omission,either alone or in cornbination,results in the denialof ttthe m inil
                                                                                   mal

civilized ineasure oflife's necessities.''Rhodes p.C-hapman,452 U.S.337,347, 101 S.

Ct.2392 (198l).içgplrison officials nlustensure thatinmates receive adequate food,
clothing, shelter,and luedical care.''Farmer, ta/ 832.Nvhile a prisoner luust l'
                                                                               nake a

subjective show-ing that the tleprivation occurred vvith deliberate indifference to the
imuate's health or safety,see Jz
                               lrj/t
                                   stp?.
                                       pv.vbkiter,50l U.S.294,302-03, 111 S.Ct.2321

(19
  .91),apretrialdetaineewhoseclaimsarecognizableunderthe Fourteenthratherthan
the Eighth AnAendment mustonly show objectively thatshe wasdeprived-Kjrl,
                                                                        j:
                                                                         ;Wt
                                                                           ky k'
                                                                               .
                                           Kingsley was an excessive fbrce case,but the

objective standal'd ofdeliberate indiffkrence should be applied to ?
                                                                   411casesby pretrial
detainees. Seee.g.,Darnellv.Pineiro.849F.3d l7 (2d Cir.2017),Castro v.County f
                                                                             ?/-
L()s.
    zlp.
       g(?/fM'
             ,833 1$'.3d l060,1070(9thCir.2016),cei't.denied,137S.Ct.831(2017).
1aDeprivation and W ithholdinuofFood. DespiteDefendants'knowledgeOnJune27,
.



2015 that fbod containing gluten presents an imm ediate danger to Doe's health,

Defkndantsdeprived herofappropriate fbod through July 1,2015. Since hercom plaint

was effectively filed June 30,2018.and the continuing vifnlation doctrine applies,see

l'N.?
    prt?,the accrualofher clainlofdeprivation offood       Nsras July 1s20l5,and she is not

tinle-barred fkom l
                  'naking thisclaina.

       Depriving a person of food for five days w'ould im pose a constittltionally



Runnels.554 F.3d 807,8l4-15and n.5(9th Cir.2O09)'
                                                ,Simmonsv.Q.
                                                           -o('
                                                              zk,154 17.3:1805,
808(8thCir.1998)(prisonersawarded $2000 each incompensation forbeingdeniedfottr
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 16 of 43



consecutive meals).See also Keenan v. Hall, 3.
                                             3 F.3d 1083, 1091 (9th Cir.l996)
(''zâdequatefoodisabasichumanneedprotectedbytheEighthAmendnnent.'slet'l

a
2 Deprivation and W 'ithholdin: ofSleep. Forthesame reasonsgiven in !,l,.
                                                                        j'?t
                                                                           /7?'
                                                                              (z,
Plaintiffis nottim e-barred fiom asserting herclaim thatshe was deprived ofsleep for

nine days. Doe was not simply deprived sleep due to prison conditions, but to an

intentionalmanipulation ofherenvirolvnentovertheperiod ofdeprivation (bookingcell
where Iight was never turned off and noise ti-om booking area continued throughotlt

night,sec!)! 73-76).lntentionall-vcausing deprivatien ofsleep isnotreasonablyrelated
to aIegitim ate govenuuentalobiective,'forthatreason,Doe'sallegationsdo meetthe Bell
standai-d, particularly   ligllt of her claim that this was but one of cunlulative

deprivationsm eantttlpunish and/brcoerceherinto givingtestim tmyagainstherself.

       Thus, Doe does not complain of disttubance of sleep due to general prison

conditions,asalleged in %':
                          ?/vtp'1..Doria (unpublished case cited by Defendants,s'
                                                                                ltàt',
19), nor of oceasional intermittent high noise levels generally imposed such as


Detknndants),butforccmditionsspeci'
                                  ficallyimposed upmzherwhichended when shewas
transferred outofthe bookingcell.

=
3 Deprivation of Hyziene and Dianitv For the same reasons given in ! 1,sup.rt
                                                                            p,
Plaintiffisnottim e-bmn'
                       ed fi'
                            om asserting herclaim ferdeprivation ofbasic hygiene and

dignity for eleven days (noting justone showerdtlring thatperiod,and no adequate

meanstocleanherselt).
       Defendants deprived Doe ofany materials with which to clean orgroorn herself

ttxceptatiny com b vvhich could notcom b Doe'shair,and a hotel-sized barofsoap,but
        Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 17 of 43



no washclothsortowelsw ith which to effectively clean ordry herself,and no towelsor

other materials with which to cover her genitals or breasts exposed to guards and     .




surveillancecameras(!! 88-90),Accordingly,materialsw'ith w'
                                                          hichtocleanherselt-were
notprovided.Shakka A'.5%?J'
                          //?,71 F.3d l62.168 (4th Cir.l995),cited by Defendarlts,
standsforthe proposition thatboth waterand materiah'forcleaning oneselfarerequired

to providethem inim alneeessities.Similarly,Doe hatlnothing to covel'herselfwith whun

tlsing the toilet.Riddick v.Sutton,794 F.Supp.l69 (E.D.N.C.1992)extinguishecla
claim for relief wherc tewels or papers provided for cover w ere suffscient to ensure

prisoner'sprivacy;Doe hasalleged she had no such cover.A ccordingly,Doehasstated a

clain)tbrrelief

4
...:   Dkprivation ofRecreationsFresh Air.orExertist. Forthesamereasonsgiveninl'
                                                                               i          .



1,supra.Plaintiff is nottim e-barred from asserting htr tzlaim for deprivation of out-of-

cellrecreation or exercise,or fiesh air,for six days. Plaintiff'can only t'
                                                                          ind decisions

related'to exercise and fresh airregarding prisoners.

=
5 D eprivation of Reliaious Exercise and PastoralV isitation. For the sarne reasons

givellin !-
          11,supra.Plaintiffis nottime-bmn-ed from asserting herclainAthatshe was
deprived ofaccessto a Biblefornine days.

          Defendatitsmischaracterize Lovelace î'.Lee,472 F.3d 174,187 (4th Cir,2006)
interpreting RLUIPA,42 UI.S.C.jj 2()0()cc et.
                                            çc(?.,which forbids governments from
imposing substantial burdens on religious exercise, even by            rule of' general

applicability.Under RI-U IPA ,the governm ent m ust dem onstrate that any rule im posetl

by the institution denying freedom ofreligiousexercise isitin ful-theranceofaeonlpelling

govermnentalinterest''and isû'the leastrestrictive means offurthering that ...interest-''
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 18 of 43



Religious Lpànd Use and lnstitutionalized Persons Actof 2000, j
                                                              '
                                                              - 3(a),42 IJ.S.C.j
2000ec-1(a).t)l.n Lovelace, the C.
         .   ,                   'tAurt found that Lovelace, a M usliin, wtz.
                                                                            5'substantially

burdened in hisreligiousexercise by being denied the practice ofoneofthe pillarsofhis

religion withoutany governmentaljustification therefore.Thus,the prison violated his


Cir.2003),the Courtexplained thata substantialburden tlpon a religiousexercise is tAne

that i'necessarily bears direct, prim ary, and fundamental responsibility tbr rendering

religiousexercise ...eflkdively impracticable.''Here,Plaintiffalleged thatitisapractice

of her religion, Clu-istianity,

continued denials of a Bible, despite repeated requests, were directly'responsible for

rendering Doe's religious exercise completely inl
                                                possible, not just 'seflkctively
impracticable.'' Nevel-theless, Defkndants have attempted to apply a standard which

pertains te instittltionalregulations governing religious exercise,and Doe has rnade no

claim with respectto a çûsubstantialburden''upon herreligiousbeliefcaused by a CCD(.
                                                                                   '.
                                                                                    '

rule orpolicy. lnstead,Defendants intentionally,repeatedly,and unreasonably denied

her a B ible,even although B ibles are available for allinnlates and detainees at CCD C..

(!11112-114)Further,Defendantsintentional
.                                       ly,repeatedly,and llnreasonabLydenied hvr
visitation from herpastor.(! 118). Defendantshave f'
                                                   ailed to show Doehasno claim,
                                                   t
and have fàiled to show any legitim ate penologicalor other govenuuental interest in

denyingheraBibleand visitation froln a spiritualcounselor,herpastor.


6Likewise, O ' Lonev.Estateofshabazz,482U.S.342(1987),citedbyDefendants,
involved the standardofreview forprison regulationsclaimed tt)inhibittheexerciseof
constitutionalrights,and isinapplicablehere.Thiscase wasresolved priorto RLUIPA,
and thusem ployed a standard ofl'easonablenessto prison regulationsilzhibiting the free
exerciseofreligion;Congresspassed RLUIPA fortheexpresspurpose ofestablishing
stricterscrutiny with respectto suchregulations.
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 19 of 43



6 Deprivation ofVisitation. DefendantsassertDoe has notstated a claim beeause an
=

inmate does nothave a eonstitutionalrightto visitation,citing îïrilliams v.Ozmint,716

      801,n8 (4th Cir.2013).Prisoner W illianls was denied his claim because his
suspension of visitation privileges followed a prison officer's obselwation that qvillialus

received contrabarld.1d.,atn9.

        Further,wrhile Ikhite v,K(?1Ier,435 F.Supp.11(),1l5 (1-
                                                              3.M d.1977)stated there
W aS no ikaflsnnative constitutionalright''?to visitation foraprisoner,thatcoui-talso noted
                                                                         .




thatcasestiholdingthatthereisaconstitutionalrighttosomevisitation t
                                                                  'forprisoners)artt
the l'
     nore reasoned cases.Those holding there is no sueh right tttnd to just do so.
C/ompare,e.g.,I'lamilton4,.Saxbe,428 le
                                      -'Supp.l10l(N.1).(-
                                                        ')a.1976.
                                                                )and Pugh v.Locke,
406 F.supp. 318 IM .D..
                      &Ia.l976) with .
                                     /V/t'C.
                                           'rly h,
                                                 . Sullivan, ïupra, and J'
                                                                         fcdary v.
Delaware,s'lwrtz.However,whatfew courts ofappeals decisions there are fallinto the

latter category.'' Id., at 1l5. (emphasis in original). Thus, even for prisoners,
constitutionalrightto N'isitation has been recognized by courts.ikhite also recognized,at



        ltisclearthatfree membersofsociety have rightsofphysicalassociation,
        w hether grounded in the first am endm ent a source about w hich this
        courthas serious analyticalreservations orin the conceptofliberty
        a m ore satisfying source analytically.It is equally clearthat w hateverthe
        source and whateverthe extentofthe rightto associate physically in fi'ett
        society,thatright may be curtailed upon colw iction for violation of the
        crilninallaws.Jones v.North trlrt?/j?' lc Prisoners'Labor L%/f. ?n,fnc.,97
         S.Ct. 2532-2538-40 (1977).To the extent that the right to physical
         association isgrounded in ''Iibertys''itisobviousfrom the languageofthe
         fifth ?md fourteenth amendm entsthatthe state m ay wholly deprive oneof
         itupon a crim inalcolw iction.Itisless obvious,butenually sensible,that
         the rightislosteven ifits source isthe t-irstanl
                                                        .en(jnl
                                                              .ent->,8       .




2Butsee Id., atn4- .kû-fhe elmphasison an latlirmative'rightisto distinguish the possible existence ofa
negative right w hich n' light be implicated under the eighth alnendment if a11 visitation was denied
îeSee
  rn-
    iaenxt
        enetns
            lyi-'
                '
                ve analysis in 1$?/
                                  t?itdconcen-
                                             ting the source (7fthe rightto freely'associate writh others atn7
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 20 of 43




       Thus,itisconviction Nvhich curtailsthe rightto visit,notpre-trialdetention. The

rightto associate with others(i.e.yiivisit''withothers)existsalready asan indepentlent,
fundamentalconstitutionalrightunderthe FirstAmendm ent'sguarantee ofthe fieedom

to assemble (01'under other constitutional liberty guarantees),and it is partof the
constitutionalprotection againstpunishm entguaranteed to pretrialdetaineessuch asDoe.

        Obviously,imprisonnlentisan imposed separation from fam ily and friends,butit

does not follow that a person who is detained and not convicted may be arbitrarily

deprived ()fcontactwith tlullily and ll-iendswithin the visitation fl-almework established

by a detention center.

        C-ertainly,legitinlatepenologicalgoalsm ay ctu-tailthetim esand circum stancesof

visits,butDoe'sclaim is thatwhile even convicted prisoners atCCDC enjoyed such
visitation privileges, Doe was arbitrarily and intentionally denied silnilar and equal

visitation rights. Defendants'citations,withoutm ore,do notadm itofdismissalatthis

early stage of the proceeding,particularly where the denialofvisitation was partof a

pattel'n ofpunishing Doe forexercising herrightnotto testify againstherselfin the f'
                                                                                   irst

instance.Defkndantshave notestablished thatDoehad no rightto visitation and she has

stateda elaim tbrrelief,basedon herstatusasa pretrialdetainee.

7 Deprivation of A ccess to Lawver,the L aw and M 'ritina M aterials. For the sam e
=

reasonsgiven in!11,supra,Plaintiffisnottime-barred fron)assertinghm-clailm thatshe
wasdeprivedofBrritingnnaterialsforninedays(withtheexceptionof30nlinutes).
incltiding:&:,..prison visitation raisesquestionsofthe rightto physicalassociation.Therightsotlghtisto
see and visit in person with another individual.There may wellbe a t-   it
                                                                         -stamendmentrightto physical
association,see Gr9u.'
                     ()/# v.Connectiând,381 U.S.479,483,85 S.Ct, 1678 (I965)(rightofassociation
incltldesrighttoattendatneetingl,
                                'see//5./De-.&l/'
                                                pgcv.Oregon,299U.S.353,57 S-Ct.255(l937)....an
individualmay beentitled to have hisrighttoassociateideologically restricted only upona showing by the
state ofa substantialinterestand thenonly by the leastrestrictive m eans.See f'rtlcvïzft
                                                                                       ?rv.:vartincz,4l6
U.S.396,4l3,94S-Ct.l800(1974).''(sonleinternalcitationsomitted)
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 21 of 43


       Doe was frustrated and im peded in her legalclaim s and her legalclefense as a

resultofdenialsofaccessto legalresearch and to writing lnaterials,specif'ically,she was

unable to çfresearch orprepare any habetn'trtwrî/.
                                                 çwrit,any motion opposing Plaintifrs

m otion to com pel fingerprints or any m otion to reconsid
                                                         'er Ellinghaus-lones' order to

com pel fingerprints,any m otions or correspondence for appropriate discovery,and w as

denied the ability to prepare for her defense of the ten charges rnaliciously prosecuted

againsther-''(!!(152). Aceordingly,she hasstated aclailn cognizable undertheterms
elucidatedinLcw9 v.Casey,518U.S.343,353(1996).
       Defenclantspointto Doe'sassertion thatshe wasfrustrated in herattemptsto visit

her(eventual)lawyeron oraboutJuly 15,2015 (! 149,p.67),and concludethatDoe
%kconcedesthatshewasrepresentedby counsel.''(M ot.p.24-
                                                      ).ltisnotafactthatDoewas
represented by counselon thatdate,nordid any lawyereverputin an appearance with

thecourt.Thef'irstand only tinle shecould besaid in any way tohave been ttrepresented''

wason thel'
          ilingofonemotion byan attorney on July 24,20l5.(!41,p.162).Thiswas
aftershe had been detained and deprived oflegalm aterialsforabouta m onth,and only

because she was unable to invoke legalprocess by herself,having been denied legal

accessto do so.

       Doe has an unqualitsed rightto representherself,and to sinlultaneously consult

with lauryers, w'ithout being k%represented''       the sanze. D efèndants have

denlonstrated thatDoe failed to state aclaim fordenialofaccessto the courts.

DOEHASSTATED ACLAIM FOR RELIEFFOR COUNTS 13-16

       Read in the light nzostfavorable to Doe,the gravamen of Doe's clainls against

Defendants BlizzardpNledevich,Ceimy, Schaum and Herm an is thatthese Defendants
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 22 of 43



forced her into a suicide suiton June 29,2015 for improper reasons unrelated to any

medical or penological necessity. Doe was not suicidal, and al1 the actions of the

Defendantswereundertaken teviolatethesecurity ofDoe'sperson by im prisoning herin

in a specialconf'
                ineluent status knovvn as bûfullstlicide vvatch,f'dressed
                                                                        ' irla i'turtles'suit

and deprived of a Bible and vvriting lnaterials in order tt'
                                                           lobtain and w-
                                                                        illso thatshe

would testify or give evidence againstherself,0r,in the alternative,in orderto punish

Doe l'
     bréxercising herrightnotto testify orgive evidenceagainstherself.

       As they do throughout their m otion to dism iss,Delkndants continually label the

lkctsin Doe's complaintas tûconspiracy theory''and kkimplausible''so as to invoke Bell

and Tv'onlbly standards. These are repeated kkbuzzuzords,''with the hope thatthis Court

willnotactually carefully'read the allegationsand seethatthey evince a constantpattern

oftbrce,threats and deprivations ttA obtain testim ony from D oe. Nvith respectto Count

16 and Britnie Boschert.Defendantssimply statethatthey are implausible. Yetsee !
172,p.96,thatallCOsand medicalstaffrelied on inm atesand detainees'self-reportillg

of food an drug allergies,and the directthreat fimm Boschei'tthat withouta note,she

would ensure Doe wasgiven food thatwaspoistlnous to her,and itseemsplausible that

such a threatwasnotm ade m erely outofvindietiveness,butwith a pum ose              to see if

Doewould contactadoctorand obtain anotewbich would perhapsidentitlyherforthe
ongoing investigation into hertdidentity.''

Clerksand A dm inistrative Clerk'are notinu-
                                           nune from suit
        Doe wasfalsely imprisoned (i.e.,seized withoutprobable causeordue processa
and thereby deprived of liberty) fbrover fourdays after a11charges w'ere disinissed by
%T
,olle Prtzj-pfyt?jon August28,2015.The proxim ate cause ofher false im prisonmelltof

fivedays,from August28through Septembei'1,2015,wasan om ission ofone ormoreof
'
       Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 23 of 43



the cotlrt clerks to properly record and issue the releastt writ to the cletention center as

irnmediately aspracticabletbllowingtherelease orderby thejudge. Thisfailureisalso
directly attributable to the failure ofthe Adm inistrative DistrictCourtClerk to supelwise

and train.

         Defbndants assertthatthey fnustbe dism issed because they are im m une from suit

Avhentheyaretiperfbrming tasksthatareintegraltothejudicialprocess,''citingD '
                                                                            z'
                                                                             loust
v.Diamon4 424 M d.549,599,36 A.3d 941 (201l),Gillv,Ripley'
                                                         ,352 M d.754,724
A.2d 88,96 (1999).Gillconcerned prosecutol-s,notclerks,butstatedthatbkltlherehave
...   been a numberofcasesdealing with theextension ofjudicialimmunity ...to court
clerkswho acttmderthedirection ofajudgeorwhoimplementthejudicialordersofone
kintloranother.''ld,, at96 9
                        . . A cl
                               erk who ilnplementsajudicialorderisnotcommittinga
tjudicial''act,buta ministerialone. Because thejudge made the order,naturally the
clerk'sobedienceto itconveys(ibextends'')anyimmtmitydeemedpossessetlbythejudge
to himself.Butas is the case here,the clerk did notimplementthejudge'sorderof
release tlpon dism issalof a1l charg,es on A ugust28,2015. Juclicial inanaunity cannot

extend to the Clerks'om issions here,because the em issions lhem selve-
                                                                      î'were nt)tordered

by a judge,and the Clerks had no independentjudicialor quasi-judicialaction to
undertake.

         The D istrictCourtclerks have duties strictly prescribed by law .M D.CODF-,C '
                                                                                      Ts,

& JUr).PROc.(t'CJ'
                 P'')j2-201provides,interalia,thattheclerk ofacourtshallûithlave
custody ofthe books,records,tmd papersofhisofllce,''shallizlmlake proper legible
entries of al1 proceedings of the court and keep them in well-bound books or other



'
?citing m any federalcircuitcases, butnone tiom the Fourth Circuit.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 24 of 43



permanentfol'm,
              '''shallkûrilssue a11svritswhich may legally be issued from thecourt,e'
andshalltegplerfonn any otherdutyrequiredbylawrorrule-''
       Nvhen a nolley7?'(?.
                          s'c(?l?ïis entered on charges,a defendantneed notbe presentin

thecourtroom . Butwhereneitherdefendantnordefendant'sattol-
                                                          ney ispresent,asin this

case, Md.Rule 4-427 reqltires û'the clerk shalls'erztï notl
                                                          -ce to the Jt1/I#7J'ant,i
                                                                                  .f //?t?
devkndJ??/'
          ,
          5.'
            bb'
              hereaboutsal'e known,and to thttdefendant'sattorney ofrecotd-''temphasis

added).Ful-ther,theRuleprovides,at(b):
       W hen a nolle prosequihas been entered on a chargesanl.
                                                             'c/rWf/ftar/,
                                                                         s-t#'
      pretrialrelease t?n thatcharge are terminated,and any bailbond posted
      forthe tlefendanton thatcharge shallbe released.The clerk ,      5WJ//take //'
                                                                                   ?t?
      action nfycf?,
                   j'.
                     swrl?/t) recallf?r revoke tr?>'outstanding w arrant t)r detainer
       that(7tpp//l Iea6lto the arrestordttention q/-the #ç,/ï-
                                                              >?'
                                                                v.
                                                                 /f
                                                                  .
                                                                  '
                                                                  /?'
                                                                    ?/because ofthat
       charge.(enlphasesadded)
       The functions of the District Court clerks,then,including taking the ikaction

necessaly to recall or revoke any ... outstanding detainer that could lead to the ...

detention ofthedefendants''areministerialmrnandatery,nt
                                                      ntdisczetionary,andnotsubject
tojudicialinununity.AstheCourtofAppealspointed outin D '
                                                       z1oustv.DiamonJ ett'/,
424 Md.549, 36 A.3d941,964 (2012):tkM inisterialactsarethosedtlnebyofficersand
ernployees who are required to clrzy'outthe t     s'(?/'ofhers orto administer the law
                                            artïcr-      .




with littlechoice asto when,'
                            kvhere,ho:v ortlnderwhatcircttnlstancestheiractsal'eto be

done.Restatement(Second)ofTt
                           al'
                             tsj89517cmt.h.''I(i,at964.Silnilarly,itgsllinisterial
actsarethose kam ounting only to an obedienceto orders,orthe performancttofadtlty in

which the officeris let'
                       tno choice ofhis own.'(4'
                                               T.Page Keeton eta1.,#r().
                                                                       $'>'t
                                                                           ??-azld
5::4/4-
.     ?,7(.
          12.
            1F/ît?LtkJ.  ?-fTorL%j132,at988-89(5thkld.1984)'
                      $'k'                                 .
                                                           1.'5161.,at964-I-lere,theorder
ofthe Coul'tto releaseDoe wasnotcanied outby theclerkswho are tasked with earrying
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 25 of 43


it out: this constitutes an razz/àjw/fpzC of a required m inistel-ial ad , not a discretionary
'
Judicialact-



dutiesaregenerally classifledasministerial,2 Harper& James,TheLJw of F/r/J',1644
(1956).51 The position of courtclerk has always been recog.nized historically as a
ministerialfunctionofajudicialsystem-SeeRestatementt?
                                                    / /àcCommonfvtnp,Clerk'sof
Courtj 1,620 (1929).ID k;a
                         A stateofficerisgenerally notimmuneundercommonlaw for
                             .




failure to perlbrm a required m inisterialact.2 Harper & James,supl'a at 1645-46.l7or

example, registrars of deeds have been held liable in comm on law tor't actions for

negligently failing to properly index a mortgage.Thusthere isno basistbrsheltering the

clel-k'from liability under section 1t
                                     .
                                     )83 forf'
                                             ttiIure to perfonn a reqtiired nlinisterialad

such asproperly filing papers.''Mccray,at8. Further,Cûgtlhe cases relied on by the
DistrictCou14 which have held thata clerk hasjudicialimmtlnity are inapposite.ln
Bl'ov.
     '
     1'
      lv.Dunne and Rhodes Th.51
                              .
                              ,eyer ...cited by the DistrictCoul-t,tlze defendantwas

held not liable because the actions com plained of were taken in the discharge of his

laqvtizldutîesaseourtclerk-nta/inntdt
                                    g/cc/orviolationcy'///tp.
                                                            s(?duties.''ld.,a.
                                                                             t10.11



10From thismqjority recognitionofthecoul-ts,Defendantscitean outlierN'ew Yorkcase.
Rodriguez v.State, 285 N.Y.S.ZCI896,902 (l967)which isl-inds the Clerk's duty of
notit-ication thatprobation had ended to beaquasi-judicialactrelated to the sentencing
process.Thus itdiffers from the duties ofthe Clerk to keep and certify records,which
duties have been classified as ministerial in nature.''tem phasis added). N'otably, no
authority orreasoning supported this pronouncem entthata duty ofnotifieation is quasi-
judicialand thisease '
                     wasnevercited by any othercourt.Indeed,if-suchnotion istrue,
then it folloNvs that every dutiful mailing of a court order or event to a g.ovel-nnlent
ofticialconstitutesa iûquasi-judicialactv''whileevery dutifulhling.orz-tdct?rf/
                                                                              'ing ofthat
sameorderoreventisonly kbm inisterial.''
i1Likewise,thecasesrelied upon by Defendantshere arellearly all'
                                                               rejectionsofclaims
againstclerkswhowerecarryingoutjudicialorders.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 26 of 43


      Defendants assel-tDoe has stated no claim fbr relief beeause no Clerk tsdirectly

restmined'' Doe, and there       a ûçdired restraint elements' necessary for a false

im prisonm entelaim . I7oraclaim thatDoe wasseized and deprived ofIiberty in violation

ofthe Fourth,Fifth,orFourteenth Am endments,however,no 'tdirectrestraintelement''

exists,and Defendantshavecited no authority forthisproposition.ltisa violation ofj
l983 to kssubjectg),t?/'caustl'
                              l to /7esubjected,any citizen ofthe United Statesorother
person within thejurisdiction thereofto the deprivation ofany rights,privileges,ot
immunitiessectlredby theConstitution andlaws.''(emphasisadded).Det-
                                                                  endantsfurther
state that Doe has not isplausibly alleged'' this direct restraint elem ent, and thus her

allegationsfailto stateany constitutionally cognizableclaim .

       Doe'sclaim againstthe Clerks doesnotsound in negligence only ()
                                                                     wIot.p.4l)'
                                                                           .   ,
she has alleged deliberate inclifference or gross negligence,which willgive rise

clailn. Further, the f'
                      acts show Defendants were readily aware of Doe's release,had
                      t

mailed noticesto heraddresson August28,2015,had senta trialcancellation notice to

the detention centercm August28,2015,printed and placed the releaseOrderin the coufl

1'
 51eon August28,20l5       and yetfailed to send the orderreleasing Doe to the detention

centeralongvvith thetrialcancellationnotice.(!!49-14,p.171)
                                                          ..A plausibleinfèrence
one thatis superflcially reasonable,butcould,after discovery,turn outto be inaccurate

   would be thatDetkndantClerks deliberately om itted the order releasing Doe Nvhile

they wr
      ere processing :111othernotices.

       Count 34 against the Clerks, and Count 35, the çkderivative clailn'' against

Defendant Snaith for failing to train,supervise and discipline subordinate clerks

bloughtagainsther in heradministrative and supervisory capacity --- are therefore not
         Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 27 of 43



due to be dismissed.Plaintiffshould be allowed to conductdiscovery so as to establish

the state ofm ind elem ent.

'
PROSECIJTORSARE NOT IMMUNE FRON
                              '4SU!'1-

           D efendant State's A ttorneys D elxeonardo and W ells assert they are absolutely

im mune from civilliability fbr claims arising fiom their conduct associated with the

judicialphaseofthe criminalprocess,citing lmblerî'
                                                 .Pachtman,492 U.S.409,422-23
('l976)andotherfederalcases.
           However,thelbabsoluteilnm unity''ofprosecutorsisnotreally absolute:

           M aryland coul-ts have also adopted the functional approaeh to absolute
           presecutorialim m tm ity.Thtis,in (
                                             M al-yland law ,w hen a prosecutor acts as
           an investigatol',he/she is notentitled to absolute im mtlnity.See Simnls j'.
           Constantine,1l3 l$4d.App.291,688 A.2d 1,5 (D.51d.1997).
           N ero T'
                  .qvtn'bv'233F.suppx
                        .           3d463,483(20l7)
                                                  -.(decided under42U.S.C.
           j1983)
           DefendantW ells'conductwasan investigatory function perfon-
                                                                     ned,in thiscase.

without regard to the constitutional satkguards affordecl Doe. Functioning as

investigator,he applied fora coul-tordercompelling Doe to give evidence againstherself
-   -   herfingelmrintsand n-
                            m gshots    withoutregêtrd to hisduty asa constitutionaloft-
                                                                                       icer

to protect her rights. Utilizing unconstilutional provisions, w here they occur,does not

absolve svellsof liability.

                RUI-E 4-263(9.(A) is unconstitutionalin that itcontravenes Artiele 22 of
M aryland's Declaration ofRights;butfurther,itpertains only to the Circuitt-
                                                                           -oul4,and

the case againstDoe waspl-oceeding in DistrictCourt.:2A Sherifpsdeputy, operating as

an investigator,would be required to apply for a warrantto obtain evidence from Doe,



:2 lflthatonly Doe could requesttransferto the CircuitCou
                                                       . rt, the use ofthis rule by
D elkndantW ells Nvas ultra 4?jrc.-
                                  t
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 28 of 43



since Doe m ay not be com pelled to give evidence against herself. O perating in an

inj'
   esêigatoly functionpNvells sinnilarly wasrequired to apply fora wurrant,based upon a

s'
 wol'
    n affidavitofprobable cause,forfingerprintsand mugshotsofDoe.:ûln no sense can

any investigativeactivityundertaken ...bedeemedtobeapal4ofthejudicialfunctionof


oversee and directthe em ployees of his offsce,failed to properly supenrise and train

W ells with respectto the constitutionaland legallim itsofhis investigative authority.

A ccerdingly, Delè-eonardo is also not iluinune,as he failed his adm inistrative duties in

thisrespect,

       N evertheless, the M aryland TortClaim s A ct governs the im m unity of State's

Attorneys,and replaces any prior com mon-law doctrine of im munity with respectto

those attorneys, see iqfba'
                          , accordingly, Detkndant Attorneys have only the qualitsed
inununity afforded by the M TCA.

Judgesand Connnlissionergre nolg-
                                ksolutelyilnlnunefrolu suit
                                 -




judicialirnmunity defense againstj 1983 suits,new asserted by DefendantJudgesand
DefendantComm issioner.

       Pierson v.Ray relied heavily on Bradley v.Ff-
                                                   ç/7c?-,80 U'.S.335 (l871)a )?('
                                                                                 ?/?-j
                                                                                     -
1983casewhich createdthejudicialdoctrineofjudicialimmunity.Itwassaid in Bradley
thatd:gwlherethere isnojurisdiction ofthe subject-matter,any authority exercised isa
usuped authority,an.dfortheexerciseofsuchauthority,whenthewantofjurisdictionis
known to thejudge,no excuse ispermissible.Butwherejtlrisdiction overthe subject-
inatterisinvested b).
                    'la%.
                        î'/z?thejudge,orinthecoul'tw'
                                                    hich heholds,''thejudgeNvillnot


                                          -   ')8 -
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 29 of 43



beliable forhisactionsforcivildamages.ld.,at351.lemphasisadded)This isadirect
contrast,however,with Brafi
                          llel,''s further holding thateven if a judge with general
criminaljurisdiction weretoikhold aparticularactwhich isnotby law madean offense,
and proceed to the arrestand trialof the party charged w ith such act,''thatactwould not

be considered,forthe purpose of entertaining a lawsuit,to occuroutside the judge's
general subject-matter J'urisdiction, since     would merely be tiin excess of his
iurisdiction-f'161.,at352.Atf'
                             bcevalue,thisjudicialdoctrineestablishesthejudgeabove
the criminal laws passed by the legislature,apparently able invent offenses without

recottrseto black letterlaw (orcommonlaw,forthatmatter).
       As dissenting Justice Douglas pointed outin Pierson.nothing in the legislative

historyofj-l983and itscrinlinallaw lnodel,now l8 U.S.C.j242,indicatesthatitisnot
to applytojudges.Atthetimeofitsadoption,ûxgiltwasrecognized thatcertain members
ofthejudiciary were instrtlments ofoppression and were partially responsible fbrthe
svrongs to be rem edied,''Plaintif-
                                  f largely holds Justice D ouglas'position,and notes that

the iudicialdoctrine invented in Pierson and reiterated to this day,iserroneous and
completely unmoored from j l983'splain language,legislative history,the history of
com m en law prior to its ttnactm ent,and the construction rules provided by Congress in

42 U .S.C .8
           % 1988.

       tsA cquiescence in an invalid rule of law does not m ake it valid.See JE
                                                                              lrt?>$'/'
                                                                                      ? v.

                                                               Ft?/'
                                                                   -
                                                                   g?a
                                                                     /-s'tp??, 163 L1.S. 537

(1896).5'United ,
                $'/J/t
                     ?-
                      j'v.E/fu??.
                                /??f
                                   .)/'
                                      7,813 F.supp.168, l71 (E.D.N.Y 1993) (intel-flal
citationsomitted)
f'ongreo hasexpressly providçd fpl'sqitskmqipu
         -                                   stiudicialotxcers
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 30 of 43



       ln 1996,Congresspassed Pub.L.104-317,title111,j'309,l10Stat.3853.Section
309(a),codifiedat28U.S.C.2412note,states:

       (a)Nonliability forCosts Notwithstandingany otherprovision oflaw-
       nojudicialofficershallbe held liablttfbrp'
                                                tny costs,including attorney's
       fees,in any action brought against such officel'for an act or om ission
       taken in such officer'sjudicialcapacity,unlesssuchactionwasclearly in
       excessofsuch officer'sjurisdiction.
       The plain language ofthis enactment,reflected also in am endlnents added to 42

U.S,C.j-
       .j-
         .1988and 1983,istkinanyactionbroughtagainstsuch Itiudicial)offlcerforan
actoromission taken in suchoft-icer'sjudicialcapacity,unlesssuchaction wasclearlyin
excesst)fsuchOfficel''sjurisdiction.''lS
       This language allowsfor,and contemplatesthat,judicialofficers willbe sued
underj 1983,and relievesthem ofany costsawarded in any suit,unlessthey klperated
çtin excess''oftheirjurisdiction.
       '
       This language does notreflectBradley émd Pierson'sopinions thatjudges are
inèinune frolu suituntilthey operate in clearabsenceofallj
                                                         'urisdictionsbutthatjudges
are liable where they operate eiin excess''of theirjurisdiction. In passing this law,
Congressabrogated the doctrine introduced in Bradley,thatjudges could notbe sued
wheretheyoperatedCbin excess''ofjtlrisdiction.
       Thus,Congresshasalready abrogated thejudicialdoctrineofjudicialinafnunity,
butexpressly allowing 1brsuits againstjudges         butforawards ofcosts only vvhere



:3section309(b)amends42 U.S.C.j 1988toreflecttheprovisionofSection309ta),alld
                                       .


Section309(c)amendsj 1983byillsertinglanguageconsonantwiththesectionabove,tl)
wit:ûkexceptthatinanyactionbroughtagainstajudicialoffècertbranactoromission
takeninsuchoffieer'sjudicialcapacity,injunctivereliefshallnotbegranted unlessa
declaratory deeree w as violated ordeclaratory reliefw as available.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 31 of 43



judge exceecltheirjurisdiction.Accordingly,the Judges,and the CourtCommissioner,
arenotim mune from suitin a 8
                            %
                            ,19S3 action.

Section 1988ofTitle42 controlseollstrudion ofj 1983.

       Section 1988(a) of Title 42 contains Congress' specific instruction on the
construction of# 1983:

       ô
       -1988.Proceedingsinvindicationofcivilrights
       (a)Applicabilityofstatutoryandcommonlaw
       Thejurisdiction in civiland criminalnlatters conferred on the district
       courts by the provisions oftitles 13,24,and 70 t)fthe Revised Statutes
       gincluding j 19
                     .83'
                        1fortheprotection ofalIpersonsintheUnited Statesin
       theircivilrights,and fortheirvindication,shallbttexercised and enforced
       in conform ity w ith the law s of the U nited States,so far as such law s are
       suitable to carry the same into effect;butin allcases where they are not
       adapted to the object,or are detècient in the provisions necessary to
       furnish suitable rem edies and punish offenses against law,the com m on
       law,asm odifed and changed by theconstitution and statutesofthe State
       w'herein the court having J'urisdid ion of such civil or crim inal catlse is
                                  .

       held,so faras the same isnotinconsistentwith the Constitution and laws
       ofthe United States,shallbe extended to and govern the said courts in the
       trialand disposition ofthe cause,alld,ifitis ofa criminalnature,in the
       intliction ofpunishm enton the party found guilty.

       '
       Fhis statute provides that in allcases where s
                                                    ? 1983 is deficient in provisions

necessary to furnish suitable rem edies,the com m on law ,as m odified and changed by the

constitution and stattlesofthe State wherethe DistrictCourtsits,insllallgtèvern''the said

courtsin thetrialand disposition ofthecause.''

       111(
          M aryland,theinu-nunitydefknseavailable forjudicialoflicersand prosecutors
is now the san'
              le as thatfor 2,11other public officials. In passing the Nlaryland State Tort

ClaimsAct,s'
           laryland abrogated thejudicialand prosecutorialimmunity doctrines,and
by the operation of j.1988,the common law,as modi
                                                hed by thatlaw ofs'laryland,
provides the appropriate immunity defenses fbr judges, court commissioners, and
Prosecutors,
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 32 of 43



Doetripeofiudicialimm urj!x hasbeenabroggtedbyMarylandTol4ClaimsAd
                        - -




       It is wellestablished thatthe Legislature m ay substitute a statutory rem edy fbr :1

com m on law rem edy w ithout violating A rticle l9 ol-the D eclaration t7f Itights or other

Marylandconstitutionalprovisions.Robinsonv.Bunch,788A.2d 636,645(2002),citing,
                                             l04-108 (1995)'
                                                           ,;Johnson v.sq
                                                                        falkjlland sf
                                                                                    /t/f(
                                                                                        ?
Police,331 h'
            ld.285,297 n.8,(199
                              .3),
                                 .Rilchie v.Dt?????t
                                                   ?//.).
                                                        '
                                                        ,324 l
                                                             M d.344,374 n.14
(1991);Branchv.lndelnnity 1?7-
                             t (-
                                R?.,156 Nld.482(l92t
                                                   .
                                                   9);Solvuca4.
                                                              ,.Ryanc.
                                                                     tReilly ('
                                                                              -
                                                                              %(2.,
131Nfd.265(1917).
       Further,theLegislaturelnaydeviseastatutory reinedywhich abrogatesajudicial
doctrine arising tkom col-
                         nl-
                           non laNv.          authoritl'is enabodied in Article     of the

D eclaration of Rights, which statessin pertinent part:That the lnhabitants of h'
                                                                                laryland

are entitled to the Com mon Law ofEngland,...exeeptsuch as ...may be inconsistent

Nvith the provisions tèfthis Constitution;subject,??cvx(?r//-
                                                            ?td/czo'
                                                                   ,to //7: revision o.
                                                                                      j,
                                                                                       -J??#
amendmentt?rrepealb).
                    '
                    ,?/?t?LegislatureofthisS/tz/t?.(emphasisadded).
     DefendantscitePJr1'
                       (?l'v.State,337 Md.271,282 (1995)to claim they havewell-
established absolute judicialimmunity against t
                                              $,1983 claims::û(A)a 'judge who has
generalJ
       'urisdictionalauthority to perform the kinds of acts for which he is sued is

absolutely ilnluune from civilliability forthose acts.f'

     Ofspecialinterestistheaecom panying claim in Parkerthata sûsuitthatisban-ed by

judicialimmunity cannotform the bmsisofa recovery againstthe State underthe Tort
Clailns A ct.'' 161., at 286.''
                              l-his is a w holly unreasoned dictul-n: the Parker coul-tnever

considered nor construed the statutory language of the 51'f'
                                                           CA                    its actual

larfpl'
      /-
       ç/ta/zîvis-à-vis oftscers ofthejudicialbranch       whatsoeve'
                                                                    r. Instead,the parties,
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 33 of 43



priortoadjudication,hadtkagreedthatifJudgeBrown isimmtlnefi-om suit,thentheState
ofM aryland willnotbe liable underthe TortClaim sAct.''fl'
                                                         f,at277.So Parker simply

recited ancientcases(tistring citations'')retheûtabsolutejudicialimmunity''doctrine to
C&tè
   ind-''Judge Brow n ilnlnune,and concluded w ithoutbasis thatthe Legislature had m ade

no change to this doctrine.lt is those older cases copiously recited by Parker w hich are

thus relied upon by D efendantshere.

       ButParkel.contpletely failed to address ordecide ifjudges are z?f
                                                                       pu'immune
undeythea$'
          .
          /T(-A,tsnding insteadthatajudgeTl't
                                            r
                                            zé'immunetlnderthe immunity doctrine
prevailingprior/0 the:VTFC'
                          -M.

           common law principle ofabsolute judicialinu-
                                                      nunity forjudicialacts has
neither been abrogated nor been nlodified in Nfaryland,''pronounced Parker, at 283.14

Thatpronouncem entwas accom panied by a criticaladm ission which demonstrates tlle

tlaw in Parkeritself:

       The M aryland Declaration ofRights,Al4.5,plovidesthatûthe Inhabitants
       of M aryland are entitled to the Cofnfnon Law of F-nglalld'except /t? //?t?
       extent?/
              !7('
                 ?rf/ctdconlmon pt7
                                  ?ulhasbeen c/-
                                               lt-
                                                 tngcf'
                                                      /by the/($g/,
                                                        .         s/J/?.
                                                                       /?-t?orby this
       Court.
       1d.,n.7at291.(citationsomitted,emphasisadded).
       Simlnsv,Constantine'113Nld.App.291,688A.2d 1,6-7(1997)citedtheParkel'
pronouncement re jtldicial immunity and declared it operative with respect to
prosectdorial im m unity      again, w ithout any explication of the provisions of the

SITCA.And also againyadinitting that the laegislature may abrogate the doctrine of

proseeutorialim inunity:




14'Fl1issentence, by itself,wasquoted in D '
                                           .
                                           zz
                                           'lt?//5'/!?.Dialnonx 424 h'ld.549 (2012),but
thatcasealso did notinvolve the NITCA andno analysiswasdone.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 34 of 43



     One statementmade in Parkerv,Staîe with respectto judieialimmunity is
     equally pertinent to other varieties of governm ental im m unity:The com m on
     law principleo17absoltttejudicialimmunity fbrjudicialactshasneitherbeen
     abrogated norbeen modilied in M aryland.glThe Mazyland Declaration t)f
     Rights,Art.5,provides thatlùthe lnhabitantsofM aryland are entitled to the
     Common Law of'E'ngland''exceptto theextentthatthe comm on law hasbeen
     changed by the legislatureorbythisCourt.

       Plaintiff agrees with Parker and Simms thatthe ctAm mon law doctrines m ay be

changed by the Legislature,and submitsthatin the M aryland StateTortClaim sAct,M d.

Code,StateGovernmentjj 12-101through 12-1l(),thelwegislaturehasindeed abrogated
the common law principle of absolute judicial immunity for judicial acts and
prosecutorialinuuunity forprosecutorialacts,because ithasreplaced thosecoluluon-law

principleswithaqualilsediznm unityt'brjudicialerpresecutorialactsmadeintheabsence
tlf'grossnegligence m 'm alice.

Officialilpmunitiesareform sof soyqm ian inlmpnilty
        -                                        -   .




       û:I)A)11Govenlmentofrighteriginatesfrom thePetàple,''according to Al-ticle 1tlf
the Declaration ofRights.ln creating the provisionsofthe Constitution,and in ratifying

amendmentsm adeto it,thesovereignsofthisState            the People-- created a1lbranches

of the governlnenty and a11 the State offieials u-ithin those blunches. Thus, all such

oftlcials exercise theirauthority pursuantto the sovereignty ()fthe State,and sim ilarly

derive any imlnunity f'
                      ronltortliability foroff-
                                              icialacts from the sovereign inununity of

the State.

       The Legislature has elaborated t)n thispoint,finding thatthe i'State isa sovereign

politicalbody thatthe people have established directly forthe sole purpose ofploviding

fortheirgovernment.''SG j 12-402(1)(i).kfstate personnelacting within the scope of
theirpublic duties and responsibilities are carrying outa governmentalprogram tmder



                                         *J
                                          O4 -
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 35 of 43



law,and,thus,aredischarging apartofther?.
                                        //77t/s'cand stlvcrc/gpry qftheState.t'SG 1$
12-402(2)(emphasisadded).
       DefendantJudges,Com missionerssClerks,and Prosecutorsare allStatepersonnel

asdefined undertheYITCA:M d.Code,StateGovernmentj 12-101(a)
                                                          .(1)(theclerksand
judgesoftheDistrictCourtarelkstateemployeegs)orofticialgs'
                                                         jwho gare)paid in whole
orin partbytheCentralPayrollBureau gofthe-l-reasul-).
                                                    'l''l,SG 12-101(a)(8)(è%1State's
Attorney ofacounty,(joran employeeofan oftlce ofa State'sAttorney'e).Underthe
M TCA, qualified imm unity from suit and liability under the SITCA applies to any

tortiousactorom ission comm itted within the scopeofa publicemployee'sdtlties,unless

made with m alice orgross negligence.Doe asserts thatata minimum ,grossnegligence

ean beinfkrred from allDefentlants'allegttd actions.

       BecausetheDistrictCourtjudgeisacreatureoftheMaryland Constitution under
Al-ticle IV j 4lA and j 4lB,and takes oft-ice u)7ol)the taking of'the oath required at


slaryland and the Constitution of the United States, which is incorporated into the

Nlaryland Constitution by Article 2oftheDeclaration ofRights.

       Thus,thejudicialbranch'sauthorityandposition isderived from thepeoplewho
created the Constitution of h'
                             laryland (see Article 1, Declaration of Rights, biall
Governmentofrightoriginatesfrom thePeople''),and issubjecttotheConstitution and
Laws of this State.                                       m ust execute her ofl-ice in

accordance'
          with theConstitution ofl
                                 klal-l'land,
                                            'thatis,sheissubjectto theCponstitution,
since shehastaken an oath to supportitandbearallegiance to it.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 36 of 43



       As a creature of the Constitution,then,a judge may notabrogate any ofthe
provisionsofthe Declaration ofRights-- including Al'ticle 25 (forbidding excessive
bail)and Article22 (concerning the'
                                  rightnotto beconapelled to give :ievidence''against
oneselfin a erinlinaln'
                      mtter)      through the exercise ofherjudicialfunctions.Such
authority,power,orJ'urisdiction (termswhich areessentiallysynonymous)isnotheld by

thejudge.lfitwereotherwise,thejudgewouldbeplacedabovethelaw which grantsher
iurisdiction, rather than operating within her functien of appll'iîzg the wrritten Iaw,
including the Constitution,and herduty to enforce the provisions ofthe Declaration of

Rightswith respectto each person who appearsbeforeherin court.

W here a jutlge, in exercising judicial function, in fact violates the Constitutional
provisionssafeguarding the people,ashasbeen alleged here,thejudgetheretbre actsin
theabsenceofalljurisdiction.
       Further,M d.Rule4-263(t)(A)isunconstitutionalin thatitcontravenesArticle22
ofM aryland's Declaration ofRights;itpertains onll'to the CircuitCoul-t,and the case
against Iloe Nvas proceeding in Ilistrict Cour'
                                              t-l5 zkccol.cjjugly,Defkndant Ellinghaus-

Jones,a DistrictCourtjudge,was operating in the absence ofjurisdiction when she
ordered Doe, under that Rule,to appear and produce her tingerprints and m ugshots,

evidence wvhieh wasexplicitly soughtto provide a link in achain ofevidence intended to

be used in the crinlinalprosecution ofD oe.

       Nevertheless,becausetheIZTCA govttrnstheimmtmityofDistrictCourtjudges,
and replaces any prior common-law doctrine ofjudicialimm tlnity,Defendant.
                                                                         judges
haveonly the qualified im munity afforded by theNITCA.


15ln thatonly Doecould requestatransfertothe CircuitCourt, the use ofthis Ci
                                                                           .rcuit
Coul-trule by the D efendant'
                            W ells was ttlv-a vires.
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 37 of 43



Plaintiffhasstated claim sforl'eliefacainstSheriffand q'
                                                       'arden

       W ith respect to claim s against Sheriff DeW ees and Nvarden Hardinger for

supervisory liability (Counts       29,and 30),Defkndants rely heavily on Shav'


Cir. 1984) to state that Doe has a Viheavy burden ol-prtàot'' to establish that these

Defendantshave acted with deliberate indifference and continued inaction in the face ol-

docum ented widespread abuses. D efendants are m istaken thatI>laintiffhasany burden of

proofasof yet. Notably Stroud and Slaken were determined on summary judgment
inotion,notafnotion to disnlisson thefactsshosvn in thecol-
                                                          nplaint. ltisnotthe purpose

ofa Complaintto prove the facts,butonly to presentnotice ofthe fads such thatthey

appear plausible --- that is, they appear reasonable on their face, or they can be

reasonably inferred from other facts. Doe has set forth facts which dem onstrate that

Sheriff Deq/ees had personalk-nowledge of his subordinate's actions,and that W 'arden

Hardinger also had personalknowleclge ofhis subordinate's actions,and the facts that

they are in supervisory positionsresponsible fortheirsubordinates'actions.

Plaintiffhasstatçdqlaim sfbrreliefin Counts25and 26

       D efendants say there isno basis for Doe's claim based 014Nlaryland v.K ing,569

U.S.435(2O13)
            .. Maryland v.King isinapposite;there isno law in M arylandrequiring
detaineesoran-ested personsto pose fo'
                                     rm ugsllotsorto give up fingerprints. Thisisthe

gravamen ofCount15       thateven though no wan-antto seize tingttrprintswasobtained

by COs,who are notinvestigatol'sordeputies,they fbrcibly seized herand tried to obtain

lingerprints. The orderofthe Judge to provide fingep rints w as to D oe,and provided no

legalw arrantfor Defendants'actionsagainsther.
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 38 of 43



       Defkndantsfurtherclaim thatCount26 failsbecause thedetention centerdoesnot

need probable cause to search an inlnate's cellorbelongings. '
                                                             Fhisappliesto prisoners

and inm ates, but not to detainees who are presum ed ilm ocentq for the purpose of

obtaining evidence to be used againstthem in a crim inal case outside of the confines of

the detention center.

Governmentaldefendantsfailto establish gualitled imm unity
       Defendants suggestthatal1govern-
                                      mentaldefendants enjoy qualifèed immunity
from PlaintiftOsfederalclaim s,and assertthatunless plaintifps allegations state a claim

of violation of clearly established law, a defendant pleading qualiGed immunity

entitled to dismissal before discovery,citing âbfitchell v. Forsvth, 472 U .S. 5l1,526

(1985).
          claim of immunity is tm tjt1
                                     '
                                     îrmative Jt.
                                                /2?z?-çc to suit,and the burden
Defkndants to dem onstrate that facts pled in Plaintiff's complaint,al-ticulating various

violationsofthe BillofRights,do notactually constituîe violationsbecause they arenot

at the sam e tinae 'telea
                        .rly establishetl''at law'.

(4th Cir.2007)W-
               ilsonv.Kiltoe,337F.3d 392,397 (4thCir.2003)(ti-l-heburdenofproof
and persuasion writh respect to a claim of qualit-ied innnAunity is on the defendant

otX'
   i.cial-''l;Bailey v.Ak?/z?t
                             ?ly,349 17.3t1731,739 (4th Cir.2003) (sanlel;Tanner
H ardy. 764 F.2d                                                          principle that

qualifed imnAunity          a m atter on which the burden of proof is allocated to the

defendants.''l; fogan v. .
                         $7?cJ/y, 660 F.2d 1007, 1014 (4
                                                       'th Cir. 1981) (good faith
ilnmunity of individual police off-
                                  icers is an aft-irmative defttnse to be proved by

defendamtl;Dennisv.Sparks 449IJ.S.24,29,10lS.Ct.183 t'1980)(notingthatin a '
                                                                           â
1983 action klthe burden is on the oflieial claim ing im m unity to dem onstrate


                                             -
                                                 38 -
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 39 of 43



entitlement'')
       Rather than meeting this burden by demonstrating any particular entitlementto

qualified im munity,Defendants generally assel'
                                              tthatPlaintiffhas failed to articulate any

violationsofconstitutionalrights,orto plead facts thatklcould plausibly establish thatany

constitutional right was clearly established at the tim e of'any individual officer's

violationsthereof.''(p.42(
                         ).Plaintiffcannotknow wheretobegin torespondtothisvague
statem ent. lt appears m erely an attempt to shift Defendpm ts' burden of establishing

qualit-
      ied imm unity defbnses te Plaintiff, and tkils to assert any specific qualilqed

im m unity delbnse for any specifsc governfuental oft-icial. D efendants have not shown

entitlem ent to any qualitied im m unity defense, and this com plaint should not be

dismissed on thatbasis.

       Further, a rigllt is tkclearly established''if k'ùthe contours of the right (are)
suftsciently clear''' so that a reasonable ofl
                                             -icer would have understood, under the

circulnstcm ces athand,thathis behavior violated the right.Bailey v.Kenlledy, 349 F.3d

     740 (4th Cir. 2009-
                       ). àvhile the deten-nination of whether a right is k'clearly
established''is m ade with retkrence to the decisional law,the non-existence of a case

holding the defentlant's identical conduct to be unlawful does not,pri?ptkr?/ denial

quali
    jled /?z???7?/?7j/.p-
                        , qualit-
                                ied irnmunity was never intended to relieve government
officials tiom the l-esponsibility of applying fam iliar legal principles to new sittlations.

I'
 Vilsollv.Kittoe,337F.3d392,403(4thCir.2003).
County actors do qp-tç-piov imm unity from suitunders'Iaryland law
                 -   -


       Doe has notbrought any claim s îo this Courtunder the Nfaryland's State Tol4

Claim s A ct or M aryland's Iwtlcal Gtlvernnlent -1
                                                  -01
                                                    4. (N
                                                        -lailns A ct. Accordingly, the
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 40 of 43



assertions at M ot., pp. 42-43 coneerning statutory State personnel imm tmity are

inapposite.

       To theextentthath'laryland law may be said to controldetscienciesin sns 1983

(see j 1t
        .
        )88),Corredion officersareentitled toa />y7cofstatutory immunity underN1I).
CODE,CTS.& JUD.PROC.(ûiCJP'')j
                             h 5-507:skwhile acting in a discretionary capacity,
without ?/'
          ltz/l
              'cc,and bbtithin the scope of the ofticial's enaploynaent or authorityy''they

StshallbeinAnAune asan oft
                         -icialorindividualfroln any civilliability l'
                                                                     brthe perfonnance

01'
  -the action.''(elmphasis added) Such 'ûinu-
                                            nunity''only extends to kbcivilliability,''
however,not to any type ofimmunityfrol'
                                      n suit. In other words,the Nvarden's and
coln-ection officers'Kiimm unity'ldependsupon thecircum stancesand luotivationsoftheir

actions,asestablished by theevitlenceattrial.See,e.g,.
                                                     sf
                                                      c/liylktv
                                                              l/'
                                                                .v.Rhodes,416 U .S.232,

238-39(1974).Suchiiimmunity''cannotbeassertedinamotiontodismiss.
       In Ashton v.Brown,339 Md.70 (1995),the Courtof Appeals described the
unique nature ofthe LocalGovernment'1'014 ClaimsAct(k;LGTCA''),concluding that
does notgive localofficials such asthe correction offèttersorthe warden any im munity

tiom liability.butmerelycertainimmunities/orppayingajudgtnent.SeeId at104,107-
08,Thus,the LGTCA shifts financialresponsibility f'
                                                  rolu the localofficialto the local

govermuent enlployer, withoutexpanding the cf.
                                             ?l?'
                                                l/e
                                                  ?'
                                                   ),
                                                    :
                                                    pp'
                                                      ;lajv public (?/.
                                                                      /-zcjl/immui?ity
available to such oftscials.'Fhus,a detkndantpublic oft-
                                                       icialofa municipalcorporation

there,CarrollCounty government)svho commitsatortwithin hisscope ofemployment
may befotlndto have committed such to14by ajury,buttheplaintiffrnustexecutesuch
judgment,in theabseneeofmalice,againstthemunicipalcorporation.SeeCJP j5-303.
Accordingly,the employees        here,the correction oft-
                                                        icers and warden v--may nott7e



                                          -   40 -
     Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 41 of 43



disnAissed,becausetheCarrollCountygovernluentisIiablefbrajudgîuentfbundagainst
      -c e?nplll-k
///t?,j          b'
                  ee.
                    v Avhere,as hertt, Plaintiff Doe gave notice of a clail'
                                                                           n undvr the l-()'1-CA
                                                                                       .




w ithin the then-statutory lim itofsix lnonthsto the CarrollCounty govem m ent.

        Further,çtactualm alice''is defined by the LocalG overlunentTortC laim s Act, at



549,560(1999),theCoul-tofAppealsstlccinctlydescribed k*maliee''asatortkçmotivated
by illw'
       ill,by an innproperluotive,orby an affirnzative intentto injure.''Here,Plaintif'f
Doe allegesthatDetkndantcorrection offscers,and DefendantHardinger,did notdeprive

Doe negligently,butthatthey individually,and collectively Nvorking together,intended to

deprive D oe of food, sleep, exercise, hygicne,religious exelvise, legal nlaterials, etc.

orderto cause emotionalpain,suffering and distressto Doe. Doe alIeges,in sunl,that

they intended to m ake itso painf'ulfor Doe to centinue to exercise herFifth A m endm ent

rightnottogiveevidenceagainstherself(here,theconfession ofaname)thatshewould
abandon that right to gain emotional and physical relief. At any rate, Defkndant

con-ection officersare notentitled to dism issalon the ground oftotothe extent''claimsare

iûconstrued''as sounding in negligence.W here Plaintiff alleges intentionalconductand

inAproperluotivation,itisforthejury to decide whethereach individualofficer acted
intentionally for an inlproper pul-
                                  pose, or with gross negligence, or w ith vûordinary''

negligence underthe circum stances. Accordingly,Defkndants qrarden H ardingerand the

Correction Officersarenotduetobe dismissed.

        Finally,underthecomm on law,ptlblic officialsarenotim mune from suit,butare

personally liable fbr col-
                         npensatory dam ages for violations ofplaintiflk'rights under the

klaryland Consîitution.Ful-ther,violations ofslarylalld's Declaration ofIkigkts may be
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 42 of 43



redressed through comm on law actions fordamages.See ft//c/ffe v.Donnelly,324 M d.

344,369-373 (1991). Ritchierecognizedthatimmunityfrom suitsbasedonviolationsof
the M aryland Constitution hasbeen consistently denied,sum m arizing at370-371'
                                                                              .

       This Courthas consistently held thata public official who violates the
       plaintiffs rights under the M aryland
                                           ' Constitution is personally liable tbr
       com pensatory tlamages .... Liability has been imposed upon the
       goveram entoff-icialwhen histmconstitutionalactionswere in accordance
       with orclictated by governmentalpolicy oreustom .Liability hasalso been
       im posed w hen the unconstitutional acts were inconsistent w ith
       governmentalpolicyorcustom.(allinternalcitationsomittedl
       Plaintiff Doe has alleged and stated claims for constitutional violations of her

rightsby al1DefendantCOsand Defendantq'
                                      Tarden.Accordingly,those Defendants are

notdue to be dism issed.

(-
 .ol l'ad-qsiq/er-Ab:% ltionisunwarranted
       The Colorado R.
                     iverAbstention is unwarranted here.This federalcase concerns

claims based on j 1983,while the State casesconcern claims made pursuantto State
jurisdiction and common law. Accordingly,the julisdictions invoked are State ëmd
Federal,respectively. F'urtherm ore,the tw o State claim s were filed effectively three days

and one day,respectively,before the claim sfiled in thisCotirt,and since Doe hasstated

thatno claim s are tim e-barred,they are,for a1lpurposes,l
                                                         'iled nearly siinultaneously. In

thiscase,however,the issue ofDoe'snam ehasbeen decided,and the case isproceeding;

in the State Courts,the issue of Doe's nam e is the sole reason for case dism issal, and

those dism issals are yet being appealed. Thus,this ktase is advanced of the State coul'
                                                                                       t

cases,atthis tilne.




                                           -   42 -
    Case 8:18-cv-02014-TDC Document 37 Filed 10/01/19 Page 43 of 43



                                     f2ON
                                        'clwt)SIO N

       For the reasons set forth above, the Plaintiff respectfully reqtlests that the

Defbndants'Rule l2(b)(6)motiontodismisstheComplaintbedeniedin itsentirdy.
       Respectfullysubm itted,                               $'
                                                              s                .1
                                                                              *.
                                                                             :'
                                                                             ,
                                                                                 '
                                                                            .*
                                                                            .
                                                                       g*
                                                                        '
                                                                      ...

                                           Jane I)c)e:,.''        ,
                                                                                 HerM ark
                                           JaneDo/,CC                                #25361
                                           c/o LW KN
                                           5 50:1thCenterStreet,//1100
                                           W estm inster,NfD 21157
                                           410-857-5444
                                           lwrnrtkmail.com


                                 Certif-icate ofService

       l hereby certis-zthaton this 1st da).
                                           'of October, 20l5,a copy of Plaintiff-'s

O pposition to D etkndants' ldotion to Dism iss w as sent by first class m ail, postage

prepaid,to:

 K evin M .Cox                          Jason L.Levine
 AssistantAttorneysGeneral              LocalG overnm entlnsurance Tl-ust
 200 St.PaulPlace,20th Floor            7225 Parkway Drive
 Baltim ore,M arylgm d 2 l202           H anover,&
                                                 .ID 2 l07
                                                         .6


 W endy L.Shiff                         Sharon E.Conners
 A ssistantA ttorneys G eneral          M arks,()'N'eill,O 'Brien,Doherty & Kelly
 200 St,PaulPlace,20th Floor            6O0 Baltim ore Avenue,#305
 Baltim ore,M aryland 21202             Tow son,M aryland 2 1204

                                                '
                                                l
                                                h
                                                t ?'J
                                                    .

                                          ne Doe '.'HerM ark
                                        Ja-                 ...
                                                           ..
                                        Jane Doeyd' 'DC #25361
                                                      ..
                                                            .

                                                    ..
                                                    /
                                                    .
